           Case 1:19-cr-00338-GHW Document 68 Filed 12/07/20 Page 1 of 1
                                           U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 7, 2020

By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:    United States v. Kromah, et al., 19 Cr. 338 (GHW)

Dear Judge Woods:

       On December 3, 2020, this Court adjourned the conference previously scheduled for
December 9, 2020, to December 11, 2020, at 12:00 PM. (See ECF No. 67.) Accordingly, the
Government respectfully requests that the Court exclude time under the Speedy Trial Act, 18
U.S.C. § 3161(h)(7)(A), from December 9, 2020, through December 11, 2020, to afford the
defendants and their counsel additional time to review discovery and permit the parties to continue
discussions regarding a pretrial resolution of this matter.

        The Government has conferred with counsel for defendants, who consent to the exclusion
of time. Consistent with Rule 2(E) of this Court’s Individual Rules of Practice in Criminal Cases,
the Government respectfully submits the attached proposed order excluding time from December
9, 2020, through December 11, 2020.1

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney
                                               Southern District of New York

                                           By: /s/ Jarrod L. Schaeffer
                                                  Jarrod L. Schaeffer
                                                  Sagar K. Ravi
                                                  Assistant United States Attorneys
                                                  Tel.: (212) 637-2270 / 2195

cc:       Jeffrey Chabrowe, Esq. (via ECF)
          Guy Oksenhendler, Esq. (via ECF)

1
    A copy of the proposed order is attached hereto as Exhibit A.
